Citation Nr: 1100461	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from August 1974 to December 1975.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).
 
In his substantive appeal, the Veteran requested a hearing before 
the Board.  The Veteran has since withdrawn the request for a 
hearing before the Board.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently in receipt of special monthly pension 
(SMP) at the rate for an individual who is housebound.  38 
U.S.C.A. § 1521(d) (West 2002 & Supp. 2010).  The Veteran seeks 
the increased rate of SMP authorized for an individual who is 
helpless or so nearly helpless that he requires the regular aid 
and attendance of another person.  38 C.F.R. §§ 3.350, 3.352(a) 
(2010).  

The Veteran was afforded VA examination for the purpose of 
determining whether he required the aid and attendance of another 
person in November 2007.  In his July 2008 substantive appeal, 
the Veteran reported that his ability to care for himself had 
changed after the November 2007 VA examination, and a March 2008 
home assessment were conducted.  

The Veteran submitted VA records in October 2008 to show that he 
required additional assistance as the result of an accident.  The 
RO determined that a supplemental statement of the case was not 
required, as evidence of August 2008 VA treatment was unfavorable 
to the Veteran's claim for aid and attendance.  The Board notes 
that August 2008 records disclosed that the Veteran was 
recovering from acute injuries sustained in a roll-over ATV (all-
terrain vehicle) accident.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(2010).

However, the Veteran's representative contends that, after August 
2008, the Veteran further required surgery to repair damage to 
his face, head, jaw, and an eye.  The evidence of record is not 
inconsistent with this allegation, so the Board must Remand the 
claim to for development of the contention that further surgical 
treatment of the face, head, jaw, and eye was required, and to 
determine whether such additional problems, if present, now 
render the Veteran in need of aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain July 2008 records from Lee 
Memorial Hospital.  Ask the Veteran if he has 
been treated by any non-VA clinical providers 
since August 2008, to include whether the 
Veteran has resided at a nursing home at any 
time since August 2008.   The response should 
be associated with the claims file.  Records 
of identified providers should be sought.  

2.  The RO should obtain clinical treatment 
records from VA facilities from August 2008 
to the present, to include records of any 
home health or in-home assessments, records 
from the Bay Pines (Florida) Medical Center, 
from the Tampa (Florida Medical center), from 
the J.A. Haley Medical Center, and any other 
identified VA facilities.  

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than 
clinical records, which might demonstrate 
that he is unable to care for himself without 
the constant aid and attendance of another 
person. 

4.  After completion of the development 
directed above, the RO should review the 
claims file to determine whether any other 
development is required. 

5.  The Veteran should be afforded VA 
examination(s) to determine whether he 
requires the continuous aid and attendance of 
another person.   The claims folder, and a 
copy of this Remand, should be made available 
to the examiner for review before the 
examination.  The examiner should describe 
the frequency with which the Veteran requires 
skilled care, such as administration of 
injections, and describe whether the Veteran 
requires the regular aid and attendance of 
another person to perform daily self care 
tasks such as bathing, dressing, attending to 
the wants of nature, or feeding himself, or 
to protect him from the hazards of his daily 
environment.  

The examination report should indicate 
whether the Veteran's corrected visual acuity 
is 5/200 or less.  

6.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate the claim on 
appeal.  If such action does not resolve the 
appeal, a supplemental statement of the case 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


